Citation Nr: 0715396	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  95-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
July 14, 2006.

3.  Entitlement to an initial (staged) evaluation in excess 
of 70 percent for PTSD, from July 14, 2006.

4.  Entitlement to special monthly compensation based on aid 
and attendance, or housebound status.

5.  Entitlement to an effective date earlier than July 14, 
2006, for a total disability rating based on individual 
unemployability (TDIU).

6.  Entitlement to an effective date earlier than July 14, 
2006 for the grant of entitlement to Dependents' Educational 
Assistance (DEA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and June 2002 rating decisions of 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The June 1994 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective from 
September 1, 1993 (a temporary total disability evaluation 
based on hospitalization was assigned from the date of the 
grant of service connection, July 6, 1993, through August 31, 
1993).  The RO also denied the veteran's claim for service 
connection for asthma.  The June 2002 rating decision denied 
his claim of entitlement to special monthly compensation.

The Board notes that a rating decision in October 2006 
increased the evaluation for the service-connected PTSD from 
30 percent to 70 percent, effective from July 14, 2006.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

In June 1995, the veteran provided oral testimony before a 
Decision Review Officer at the RO.  The transcript of that 
proceeding is of record.  

In November 2006, the veteran submitted a statement 
requesting an earlier effective date for the grant of the 70 
percent disability rating assigned for his service-connected 
PTSD.  Nonetheless, his claim for an earlier effective date 
for the grant of a 70 percent disability rating for PTSD is 
essentially the same as his claim for an increased rating for 
the period prior to July 14, 2006, and as such, this claim is 
already before the Board.

This case was previously before the Board in August 2003, 
wherein the veteran's claims were remanded to ensure due 
process.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, still further development of the evidence is 
required concerning the veteran's claims.  So, for the 
reasons discussed below, these claims are again being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to service connection of asthma and his claim of 
entitlement to special monthly compensation.  

Although the veteran was provided with some of the 
regulations implementing the VCAA, as well as several of the 
regulations governing claims for service connection and 
special monthly compensation in the statement of the case 
(SOC) and the supplemental statements of the case (SSOCs), 
those efforts are insufficient under current case law.  In 
particular, Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), found 
that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Board acknowledges that the 
veteran was provided with notice of the fourth and fifth 
elements of a service connection claim in a June 2006 letter, 
but points out that he was not provided with notice as to the 
first 3 elements of a claim of entitlement to service 
connection.  Nor was he provided with notice as to the 
information and evidence necessary to substantiate a claim of 
entitlement to special monthly compensation.

Therefore, the Board finds that these claims must be remanded 
for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Furthermore, in October 2006, the RO granted the veteran's 
claims of entitlement to a total disability rating based on 
individual unemployability (TDIU) and his claim of 
entitlement to Dependents' Educational Assistance (DEA), 
effective July 14, 2006.  The veteran, in a November 2006 
statement, asserted that he was entitled to earlier effective 
dates for the grants of entitlement to a TDIU and DEA 
benefits.  This constitutes a timely notice of disagreement 
(NOD) with regard to the effective dates assigned in the RO's 
October 2006 decision.  So these claims must be remanded to 
the RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
veteran also must be given an opportunity to perfect an 
appeal to the Board concerning these additional issues by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Likewise, the Board notes that the veteran's claim of 
entitlement to an earlier effective date for the grant of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) has not yet been adjudicated by the 
RO.  As the disposition of the claim for an earlier effective 
date for the grant of entitlement to a TDIU could potentially 
impact disposition of the veteran's claims of entitlement to 
an increased disability ratings for PTSD, appellate 
adjudication of entitlement increased disability ratings for 
PTSD is deferred pending completion of the action requested 
in this remand.  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice letter 
as to the issues of entitlement to 
service connection for asthma and 
entitlement to special monthly 
compensation on the basis of aid and 
attendance or housebound.  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to 
substantiate his claims; (b) inform him 
of the information and evidence that VA 
will seek to provide; (c) inform him of 
the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to these claims to 
VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).

2.  If additional evidence is received, 
then readjudicate the veteran's claims in 
light of any additional evidence 
obtained.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

3.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
send the veteran and his representative a 
SOC on the issues of entitlement to an 
effective date earlier than July 14, 2006 
for the grant of entitlement to a TDIU 
and for the grant of entitlement to DEA 
benefits.  The veteran must be advised 
that a timely substantive appeal (e.g., a 
VA Form 9) concerning this additional 
issue must be received in order to invoke 
the Board's appellate consideration.  

If, and only if, the veteran submits a 
timely substantive appeal concerning 
these additional issues should the 
earlier effective date claims be 
forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




